Order entered October 18, 2012




                                               In The
                                       ~ourt    of ~peal!)
                            jfiftb 1.1Bi1)tritt of m:exa!) at 1.1Balla1)
                                        No. 05-12-00575-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                                  v.
          LLOYD WARD & ASSOCIATES P.C. AND LLOYD WARD, Appellees

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-03357-C

                                              ORDER
       The Court has before it appellees' October 1, 2012 motion for leave to file supplement to

appellees' brief, which is unopposed. The Court GRANTS the motion and ORDERS appellees

to file their supplemental brief within five days of the date of this order.